             Case 2:14-mj-00579 Document 7 Filed 01/19/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :

       v.                                      :      MAGISTRATE NO. 14-579-M-2

CERTAIN PREMISES                               :


                                    UNSEALING ORDER

       AND NOW, this         19th       day of January 2021, upon consideration of the

Government’s Motion to Unimpound the documents relating to this matter, it is hereby

                                      ORDERED

that all of the filed documents and docket entries in this case, including this Order, the

government’s application, motion to impound, affidavit, inventory, and accompanying

docket papers are unsealed and unimpounded. The Court enters this Order because,

although the government set forth a compelling need for sealing its application and

related papers during the investigation, those justifications no longer exist.

                                       BY THE COURT:



                                        /s/ Elizabeth T. Hey
                                       HONORABLE ELIZABETH T. HEY
                                       United States Magistrate Judge
             Case 2:14-mj-00579 Document 7 Filed 01/19/21 Page 2 of 3




                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :

       v.                                      :       MAGISTRATE NO. 14-579-M-2

CERTAIN PREMISES                               :


        GOVERNMENT’S MOTION TO UNIMPOUND SEARCH WARRANT
         APPLICATION AND OTHER DOCUMENTS FILED UNDER SEAL

       The United States of America, by and through its attorneys, William M.

McSwain, United States Attorney in and for the Eastern District of Pennsylvania, and

David J. Ignall, Assistant United States Attorney for the District, moves to unimpound

and unseal the documents filed with the Court in connection with its application for a

search warrant, including the application and affidavit and inventory, and in support of its

motion states as follows:

       1.        On or about June 5, 2014, the government filed an application for a

warrant to conduct a search of a premises located at 6060 Crescentville Road, Apt. EB-

11, Philadelphia, PA 19120 (Hillside Gardens). That application was granted by the

Honorable Elizabeth T. Hey, and the warrant was executed shortly thereafter.

       2.        At that time of the issuance of the June 5, 2014 search warrant, the

government sought to seal its application, affidavit, and other associated documents, on

the ground that their public dissemination could interfere with the ongoing criminal

investigation.

       3.        The interests identified by the government in sealing were compelling.

The sealing aimed to protect the ongoing criminal investigation, which investigations are
             Case 2:14-mj-00579 Document 7 Filed 01/19/21 Page 3 of 3




traditionally conducted in secret. This secrecy protects the interests of targets and

witnesses as well as the government.

       4.       This Court issued the search warrant and granted the motion to seal.

       5.       The grand jury investigation has now resulted in the issuance of

indictments charging three different defendants. Thus, some of the bases for the

application to seal no longer exist.

       6.       At the same time, the agent’s affidavit is the kind of document that the

government would ordinarily supply in discovery in this case.

       7.       Accordingly, the government respectfully requests that its motion to

unimpound and unseal its application, affidavit and other associated documents be

granted and that those documents, along with all related docket entries, be unimpounded

and unsealed.

                                              Respectfully submitted,

                                              WILLIAM M. McSWAIN
                                              United States Attorney


                                              s/ David J. Ignall
                                              DAVID J. IGNALL
                                              Assistant United States Attorney

DATED: January 19, 2021




                                                 2
